            Case 1:21-cv-00054-LJL Document 8 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY WILLIAMS,
                                Petitioner,
                                                             21-CV-00054 (LLS)
                    -against-
                                                             ORDER OF DISMISSAL
J. NOETH,
                                Respondent.

LOUIS L. STANTON, United States District Judge:

         Petitioner was incarcerated in Marcy Correctional Facility when he filed this pro se

petition under 28 U.S.C. § 2254, challenging his 2013 state court conviction. On January 6,

2021, the Court directed Petitioner to show cause, within sixty days, why the petition should not

be dismissed as untimely. On January 22, 2021, the order was returned to the Court with a

notation on the envelope indicating that Petitioner had been released from custody and that no

forwarding address was available. Petitioner has not complied with the Court’s order, and has

failed to notify the Court of a change of mailing address or initiate any further contact with the

Court. Accordingly, the petition, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

SO ORDERED.

Dated:     April 15, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
